DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 02/01/2021 has been entered. Claims 2 and 12 have been canceled. Claims 1, 3-4, and 7-8 have been amended. Claims 13-17 have been added. Claims 1, 3-11, and 13-17 are pending.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended with respect to claim 1 as follows: 
In claim 1, changes to include:
To: A line structure for a display screen, comprising: a display substrate having a display area and a non-display area; a main power supply line for transmitting a negative signal power supply signal, a length of the main power supply line being less than a length of a long side of the display area; and two branch lines electrically connected to an end of the main power supply line and extending toward opposite directions along a signal input side of the display area, respectively; wherein the display area comprises a first side, a second side, a third side and a fourth side, the first side is opposite to the second side, the first side is adjacent to the third side and the fourth side, the wherein the main power supply line comprises two main power supply lines, and one end of each main power supply line receives the negative signal power supply signal from the first side of the display area, and the other end of each main power supply line extends to the third side and the fourth side of the display area, respectively, and the other end of each main power supply line is connected to the two branch lines, respectively; wherein, the two branch lines comprise a first line and a second line; the first line extends along the each long side of the display area until an end of the first line extends to one end of the each long side of the display area, and the second line extends along the each long side of the display area until an end of the second line extends to the other end of  the each long side of the display area.
Claim 4 has been canceled due to this amendment.
Authorization for this examiner’s amendment was given in a telephone interview/internet communication with Janet Cord on 02/25/2021.
Allowable Subject Matter
Claims 1, 3, 5-11, and 13-17 is allowed.
The following is an examiner’s statement of reasons for allowance: 
In accordance to the prior arts: 20140091992 teaches a display device, comprising a substrate having a pixel unit configured to display an image powered by a first voltage and second voltage, wherein the first and second voltages are different; a peripheral area at the outside of the pixel unit; first power lines through which the first voltage is supplied to the pixel unit; second power lines through which the second voltage is supplied to the pixel unit; and first power pads electrically coupled to the first power lines configured to provide the first voltage to the first power lines; and second power pads electrically coupled to the second power lines configured to provide the second voltage to the second power lines; wherein the first and second power pads are alternately disposed in at least a portion of the peripheral area, the first power pads being spaced apart from each other, and the second power pads being disposed in the space between the first power pads. 20080266282 teaches a light emitting display includes: a substrate; a pixel area including a plurality of pixels defined by scan lines and data lines formed on the substrate; a first power source line to supply a first power signal to each pixel on a first side of the pixel area; a second power source line to supply the first power signal to each pixel on a second side of the pixel area; and an impedance compensator connected to at least one of the first power source line and the second power source line to compensate for the difference in the voltage drop between the first power source line and the second power source line. 
Prior arts fail to disclose or suggest a line structure for a display screen, comprising: a display substrate having a display area and a non-display area; a 
Claim 1, prior arts fail to disclose or suggest a line structure for a display screen, comprising: a display substrate having a display area and a non-display area; a main power supply line for transmitting a negative signal power supply signal, a length of the main power supply line being less than a length of a long side of the display area; and two branch lines electrically connected to an end of the main power supply line and extending toward opposite directions along a signal input side of the display area, respectively; wherein the display area comprises a first side, a second side, a third side and a fourth side, the first side is opposite to the second side, the first side is adjacent to the third side and the fourth side, the third side is opposite to the fourth side, and the long sides of the display area are .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEDAYO B ILUYOMADE whose telephone number is (571)270-7118.  The examiner can normally be reached on Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 5712727667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IFEDAYO B ILUYOMADE/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        02/26/2016